United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Danville, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1392
Issued: January 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 4, 2012 appellant, through her attorney, filed a timely appeal from the May 8,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
claim for schedule award compensation. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
permanent impairment to her legs.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on December 9, 2009 appellant, then a 45-year-old nursing
assistant, sustained left shoulder, left upper arm and lumbar strains and lumbar spondylosis when
she was assaulted by a patient at work.2 Appellant stopped work on December 9, 2009 but
returned to light-duty work about a week later.
In a December 14, 2009 report, Dr. Christine M. Cisneros, an attending Board-certified
preventive medicine physician, noted that appellant reported low back pain with no pain
radiating into her legs. Physical examination revealed negative straight leg raise bilaterally. On
December 17, 2009 Dr. Cisneros noted that appellant reported that her pain was confined to the
small of her back. On examination, appellant’s back muscles were supple and she exhibited
good flexion and extension. Dr. Cisneros observed negative straight leg raising bilaterally on
other office visits, including a visit on January 4, 2010.
Magnetic resonance imaging scan testing of appellant’s lumbar spine obtained on
January 7, 2010 revealed a prior left laminectomy at the L5-S1, disc bulging at the L4-5 and a
right ovarian cyst. Dr. Cisneros noted that, by February 2010, appellant began to report pain
radiating from her back down into her left leg. Electromyogram (EMG) testing from March 8,
2010 showed mild root irritation at the L4-5 and L5-S1 roots, with no indication of neuropathy
or entrapment of the sciatic nerve.
By report dated March 31, 2010, Dr. Cisneros noted that on physical examination
appellant’s movements were relatively fluid. She was tender to palpation over the left S1 area,
but there was normal appreciable muscle spasm and she showed no distress with prolonged
sitting. Dr. Cisneros stated that she was struck by the changes in appellant’s complaints. For
example, she felt that she was initially dealing with a piriformis or an obturator syndrome, but
now she was addressing appellant’s sacroiliac joint discomfort. Given these new complaints,
Dr. Cisneros was confused by appellant’s ability to sit comfortably in the clinic.
In an April 22, 2010 report, Dr. Victoria Johnson, an attending Board-certified physical
medicine and rehabilitation physician, advised that appellant had a full range of back motion on
flexion, extension and lateral bending. Straight leg raising reproduced back pain on the left, but
was negative on the right and appellant had 5/5 strength in her leg muscles. Dr. Johnson
diagnosed lumbar spondylosis without radiculopathy. On May 17, 2010 she noted that appellant
had returned to work without physical restrictions and was doing well. On examination,
Dr. Johnson found no tenderness in the lumbar paraspinals. On September 27, 2010 she
indicated that appellant had reached maximum medical improvement. Dr. Johnson suggested
that appellant undergo a functional capacity evaluation.
In a July 2, 2011 report, Dr. William Grant, an attending Board-certified internist, stated
that appellant described constant painful discomfort in her lumbosacral spine with painful
paresthesias radiating down her left leg and occasional painful numbness radiating down her
right leg. There was a positive straight leg test on the left at 15 degrees and on the right at 25
degrees. Dr. Grant diagnosed sprain of the lumbosacral joint/ligament, left shoulder sprain,
2

Appellant indicated that she fell to the floor with the combative patient.

2

upper arm sprain and lumbosacral spondylosis. He opined that appellant had 25 percent
permanent impairment of her left leg and 9 percent permanent impairment of her right leg under
the standards of the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides) (6th ed. 2009). Dr. Grant made reference to Table
16-12 on page 535 indicating that appellant had a class 2 moderate motor deficit of the sciatic
nerve on the left and a class 1 mild motor deficit of the sciatic nerve on the right.
On September 15, 2011 appellant filed a claim for a schedule award due to her accepted
injuries.
On September 20, 2011 OWCP referred the claim to Dr. Sanjai Shukla, a Board-certified
orthopedic surgeon serving as an OWCP medical adviser, for review and a rating of permanent
impairment due to appellant’s work injuries.
By report dated September 25, 2011, Dr. Shukla reviewed Dr. Grant’s report and advised
that it did not establish that appellant had a ratable impairment due to the accepted injuries. He
noted that Dr. Grant’s July 2011 findings were not supported by the medical evaluations
presented by the physicians of record. Dr. Shukla stated that Dr. Johnson had indicated negative
straight leg tests for pain radiating down into the legs. He further noted that she found that
appellant had 5/5 strength in her leg muscles and that she had diagnosed lumbar spondylosis
without radiculopathy. Dr. Shukla stated:
“Using the spine physician’s evaluation, [appellant] does n[o]t have a ratable
impairment. She has full strength, a normal gait and the ability to toe walk
without difficulty. Impairment for both lower extremities is zero percent
“This rating differs from Dr. Grant’s mainly because of the discrepancies in
physical examination. This rating was based on the evaluation by a spine
physician.”
By decision dated November 3, 2011, OWCP denied appellant’s schedule award claim on
the grounds that she did not submit sufficient medical evidence to establish permanent
impairment due to her work injuries. It noted discrepancies in Dr. Grant’s report and that the
weight of the medical opinion evidence rested with the opinion of Dr. Shukla.
Appellant disagreed with OWCP’s decision and requested an oral hearing before an
OWCP hearing representative. At the February 9, 2012 hearing, she was represented by counsel.
Appellant testified as to the history of her injury. She advised that although Dr. Johnson
diagnosed lumbar spondylosis without radiculopathy, she told Dr. Johnson that she did have
radiating pain. Appellant testified that she did not have any back injury after the December 2009
injury event in the instant claim. Counsel argued that Dr. Grant did not have to delineate what
findings might be due to preexisting conditions. He claimed that an OWCP medical adviser was
only supposed to accept the findings as reported by a physician and then determine whether the
calculations were correct based upon those findings.
In a May 8, 2012 decision, OWCP’s hearing representative affirmed the November 3,
2011 decision denying appellant’s claim for schedule award compensation.

3

LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his claim, including that he sustained an injury in the performance of duty
as alleged and that an employment injury contributed to the permanent impairment for which
schedule award compensation is alleged.3
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between
appellant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of appellant, must be one
of reasonable medical certainty and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by appellant.4
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. The A.M.A., Guides has
been adopted by the implementing regulations as the appropriate standard for evaluating
schedule losses.7 The effective date of the sixth edition of the A.M.A., Guides is May 1, 2009.8
It is well established that in determining the amount of a schedule award for a member of the body
that sustained an employment-related permanent impairment, preexisting impairments of the body
are to be included.9
ANALYSIS
OWCP accepted that on December 9, 2009 appellant sustained left shoulder, left upper
arm and lumbar strains and lumbar spondylosis when she was assaulted by a patient at work.
Appellant submitted a July 2, 2011 report of Dr. Grant, an attending Board-certified internist and
filed a claim for a schedule award due to her accepted work injuries. In November 3, 2011 and
3

See Bobbie F. Cowart, 55 ECAB 476 (2004). In Cowart, the employee claimed entitlement to a schedule award
for permanent impairment of her left ear due to employment-related hearing loss. The Board determined that
appellant did not establish that an employment-related condition contributed to her hearing loss and, therefore, it
denied her claim for entitlement to a schedule award for the left ear.
4

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

7

Id.

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

See Dale B. Larson, 41 ECAB 481, 490 (1990).

4

May 8, 2012 decisions, OWCP denied her schedule award claim finding that the medical
evidence did not establish that she had impairment related to employment factors.
Appellant was treated by Dr. Cisneros, a Board-certified preventive medicine physician,
and Dr. Johnson, a Board-certified physical medicine and rehabilitation physician. They
reportedly found in the months following her December 9, 2009 work injury that she did not
have radicular symptoms in her legs. These findings were based on diagnostic testing (including
EMG testing) and physical examination findings (including straight leg testing). Appellant did
not complain of left leg radicular symptoms until February 2010.
In support of her schedule award claim, appellant submitted a July 2, 2011 report, from
Dr. Grant who found that she had 25 percent permanent impairment of her left leg and 9 percent
permanent impairment of her right leg under the sixth edition of the A.M.A., Guides.10 Dr. Grant
indicated in the physical findings portion of his report that appellant had positive straight leg
tests bilaterally. However, his opinion on impairment is of diminished probative value because
he failed to provide adequate medical rationale explaining how the observed deficits were related
to the accepted work injuries. Dr. Grant gave no indication of having reviewed appellant’s prior
medical records with regard to the accepted injuries or previous diagnostic testing. He did not
explain how the findings of Dr. Cisneros and Dr. Johnson comported with his apparent belief
that appellant’s radicular symptoms in July 2011 were related to her December 9, 2009 work
injuries.11
On September 25, 2011 Dr. Shukla, a Board-certified orthopedic surgeon serving as an
OWCP medical adviser, reviewed the record and determined that there was insufficient evidence
to support that the impairment reported by Dr. Grant would be due to appellant’s accepted
injuries, as the findings were not consistent with those of her prior treating physicians. He
advised that there was no evidence of impairment due to the accepted injuries. The Board finds
that OWCP properly relied on the report of Dr. Shukla in denying appellant’s schedule award
claim as he provided a review of the medical evidence and provided reasoning for his conclusion
that she had sustained no permanent impairment due to the accepted injuries.
For these reasons, appellant did not show that she was entitled to schedule award
compensation and OWCP properly denied her claim. She may request a schedule award or
increased schedule award based on evidence of a new exposure or medical evidence showing
progression of an employment-related condition resulting in permanent impairment or increased
impairment.

10

Dr. Grant made reference to Table 16-12 on page 535 indicating that appellant had a class 2 moderate motor
deficit of the sciatic nerve on the left and a class 1 mild motor deficit of the sciatic nerve on the right.
11

Counsel suggested that appellant had preexisting leg impairment that should be included in any impairment
rating evaluation, but the medical record does not support such a finding in the present case. See supra note 9.
Furthermore, the Board has held that where the claimant did not demonstrate any permanent impairment caused by
the accepted occupational exposure, the claim was not ripe for consideration of any preexisting impairment.
Thomas P. Lavin, 57 ECAB 353 (2006).

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she was
entitled to schedule award compensation for permanent impairment.
ORDER
IT IS HEREBY ORDERED THAT the May 8, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 24, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

